                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                            One Market Plaza
                       3    Spear Street Tower, Suite 2200
                            San Francisco, CA 94105-1127
                       4    Telephone: (415) 957-3000
                            Facsimile: (415) 957-3001
                       5    Email: roliner@duanemorris.com

                       6    Counsel for SVC Chapter 11 Trustee
                            TIMOTHY W. HOFFMAN
                       7

                       8                                UNITED STATES BANKRUPTCY COURT
                       9                                NORTHERN DISTRICT OF CALIFORNIA
                      10                                        SANTA ROSA DIVISION
                      11    In re                                                 Case No. 17-10065 RLE

                      12    SVC,                                                  Chapter 11

                      13                    Debtor.                               Hon. Roger L. Efremsky

                      14

                      15            NOTICE AND OPPORTUNITY FOR HEARING ON OBJECTION TO CLAIMS

                      16    TO STEPHEN A. FINN AND WINERY REHABILITATION, LLC, IN CARE OF THEIR
                            COUNSEL OF RECORD:
                      17

                      18             PLEASE TAKE NOTICE THAT Timothy W. Hoffman, the duly appointed, qualified

                      19    and acting Chapter 11 Trustee of SVC’s bankruptcy estate (“SVC Trustee”) has filed an objection

                      20    to your claim in the above case. An authentic copy of the objection is served with this Notice.

                      21    Please read it carefully.

                      22             PLEASE TAKE FURTHER NOTICE THAT, if you wish to contest the Trustee’s

                      23    objection, you must do so in conformity with Rule 3007-1(c) and 9014-1 of the Bankruptcy Local

                      24    Rules for the Northern District of California. Together, these rules proscribe the following

                      25    procedure for contesting an objection to claim:

                      26             (a) Any objection to the requested relief or request for hearing on the matter must be filed

                      27                and served upon the initiating party within 30 days of mailing of this Notice;

                      28             (b) Any objection or request for hearing must be accompanied by any declarations or
D UANE M ORRIS
   SAN FRA NCI S CO
                      LLP
                                                                              1
                            NOTICE AND OPPORTUNITY FOR HEARING ON OBJECTION TO CLAIM - CASE NO. 17-10065 RLE
                 Case: 17-10065          Doc# 517
                       DM3\6610012.1 R1034/00002
                                                        Filed: 02/12/20    Entered: 02/12/20 13:51:06        Page 1 of 2
                       1               memoranda of law the requesting party wishes to present in support of its position.

                       2           If there is no timely opposition to the objection or a request for hearing, the Court may

                       3    enter an order granting the relief by default. In the event of a timely opposition or request for

                       4    hearing, the initiating party will schedule a hearing and will give the creditor at least 7 days’

                       5    written notice of the hearing and to any trustee or committee appointed in the case. For the

                       6    purposes of filing with the Court, documents must be filed with the United States Bankruptcy

                       7    Court, 99 South “E” Street, Santa Rosa, CA 95404, and served on counsel for the Trustee at the

                       8    above address.

                       9           PLEASE TAKE FURTHER NOTICE THAT, if the Bankruptcy Court can dispose of

                      10    the claim objection as a pure issue of law, the Bankruptcy Court may do so at the requested

                      11    hearing. If a factual dispute is involved, the first hearing on the claim objection will be a status

                      12    conference and further proceedings will be scheduled at that time.

                      13

                      14    Dated: February 12, 2020                             DUANE MORRIS LLP
                      15
                                                                                 By: /s/ Aron M. Oliner (152373)
                      16                                                             Aron M. Oliner
                      17                                                             Counsel to SVC Chapter 11 Trustee
                                                                                     TIMOTHY W. HOFFMAN
                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS
   SAN FRA NCI S CO
                      LLP
                                                                             2
                            NOTICE AND OPPORTUNITY FOR HEARING ON OBJECTION TO CLAIM - CASE NO. 17-10065 RLE
                 Case: 17-10065          Doc# 517
                       DM3\6610012.1 R1034/00002
                                                       Filed: 02/12/20    Entered: 02/12/20 13:51:06        Page 2 of 2
